This is an appeal from a judgment of the district court of Garfield county. The plaintiff in error, plaintiff below, in due time served and filed her brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, pleading, or other instrument in said cause on appeal, nor has he offered any excuse for his failure to do so.
Under this condition of the record this cause comes within the rule announced in the case of City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481, and the *Page 122 
rule therein announced is applied in this cause.
In this case the petition in error prays that the judgment and order of the trial court be set aside and held for naught and that judgment be rendered in favor of the plaintiff in error restoring plaintiff in error to all rights of which she has been deprived by reason of the judgment of said court, and we find upon examination of authorities cited by plaintiff in error they reaonably support the contention of plaintiff, and therefore reverse the judgment of the lower court and direct it to vacate its order and judgment dismissing plaintiff's cause of action and to enter an order reinstating plaintiff's cause of action and deny the motion of defendant to strike the amended petition of the plaintiff.
Note. — See "Appeal and Error," 3 C. J. § 1607, p. 1447, n. 46.